Title: From James Madison to Lafayette, 25 November 1820
From: Madison, James
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                
                    Montpellier Novr. 25. 1820
                
                I have received, my dear friend, your kind letter of July 22 inclosing your printed opinion on the election project. It was very slow in reaching me.
                I am very glad to find, by your letter, that you retain, undiminished, the warm feelings of friendship so long reciprocal between us; and, by your “Opinion,” that you are equally constant to the cause of liberty so dear to us both. I hope your struggles in it will finally prevail, in the full extent required by the wishes and adapted to the exigences of your Country.
                We feel here all the pleasure you express at the progress of reformation on your Continent. Despotism can only exist in darkness; and there are too many lights now in the political firmament, to permit it to reign any where, as it has heretofore done almost every where. To the events in Spain & Naples, has succeeded an auspicious epoch in Portugal. Free States seem indeed to be propagated in Europe as rapidly as new States are on this side of the atlantic: Nor will it be easy for their births or their growths, if safe from dangers within, to be strangled by external foes, who are not now sufficiently united among themselves, are controuled by the aspiring sentiments of their people, are without money, and are no longer able to draw on the foreign fund which has hitherto supplied their belligerent necessities.
                Here, we are, on the whole, doing well, and giving an example of a free system, which I trust will be more of a pilot to a good port, than a Beacon, warning from a bad one. We have, it is true, occasional fevers; but they are of the transient kind, flying off through the surface, without preying

on the vitals. A Government like ours has so many safety-valves, giving vent to overheated passions, that it carries within itself a relief against the infirmities from which the best of human Institutions can not be exempt. The subject which ruffles the surface of public affairs most at present, is furnished by the transition of the “Territory” of Missouri, from a state of nonage, to a maturity for self-Government, and for a membership in the Union. Among the questions involved in it, the one most immediately interesting to humanity, is the question whether a toleration or prohibition of slavery westward of the Mississippi, would most extend its evils. The humane part of the argument agst. the prohibition turns on the position, that whilst the importation of slaves from abroad is precluded, a diffusion of those in the country, tends at once to meliorate their actual condition, and to facilitate their eventual emancipation. Unfortunately the subject which was settled at the last session of Congress by a mutual concession of the parties, is reproduced on the arena, by a clause in the Constitution of Missouri; distinguishing between free persons of colour, and white persons; and providing that the Legislature of the new State shall exclude from it the former. What will be the issue of the revived discussion is yet to be seen. The case opens the wider field, as the Constitutions and laws of the different States are at variance in the civic character given to free people of colour; those of most of the States, not excepting such as have abolished slavery, imposing various disqualifications which degrade them from the rank & rights of white persons. All these perplexities develope more & more, the dreadful fruitfulness of the original sin of the African trade.
                I will not trouble you with a full picture of our economics. The cessation of neutral gains, the fiscal derangements incident to our late war, the inundation of foreign merchandizes since, and the spurious remedies attempted by the local authorities, give to it some disagreeable features. And they are made the more so, by a remarkable downfal in the prices of two of our great staples, breadstuffs & Tobacco, carrying privations to every man’s door, and a severe pressure to such as labour under debts for discharging which, they relied on crops & prices which have failed. Time, however, will prove a sure physician for these maladies. Adopting the remark of a British Senator applied with less justice to his country at the commencement of the revolutionary contest, we may say, that “Altho’ ours may have a sickly countenance, we trust she has a strong constitution.”
                I see that the bickering between our Govts. on the point of tonnage, has not yet been terminated. The difficulty, I should flatter myself, can not but yield to the spirit of amity, & the principles of reciprocity, entertained by the parties.
                You would not, believe me, be more happy to see me at laGrange, than I should be to see you at Montpellier, where you would find as zealous a farmer, tho’ not so well cultivated a farm, as laGrange presents. As an

interview can hardly be expected to take place at both, I may infer from a comparison of our ages, a better chance of your crossing the Atlantic, than of mine. You have also a greater inducement in the greater number of friends whose gratifications would at least equal yours. But if we are not likely to see one another, we can do what is the next best—communicate by letter what we would most wish to express in person, and particularly, can repeat those sentiments of affection & esteem, which, whether expressed or not, will ever be most sincerely felt, by your old & stedfast friend
                
                    James Madison
                
            